Citation Nr: 0811080	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  04-16 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
November 1947.  He died in October 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.

The Board remanded this matter in February 2007 so that 
additional evidence could be developed.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

The appellant contends that complications associated with the 
veteran's service-connected bilateral knee disabilities 
contributed to the veteran's diabetes and morbid obesity and 
ultimately his death.

At the time of the veteran's death, service connection was in 
effect for status post right and left knee arthroplasties, 
rated in combination as 70 percent disabling; a total 
disability rating based on individual unemployability was in 
effect from January 16, 2002.


The veteran passed away in October 2002.  His death 
certificate lists the immediate cause of death as congestive 
heart failure, complications of diabetes mellitus due to 
arteriosclerosis due to diabetes mellitus.  Other significant 
conditions contributing to death but not resulting in the 
aforementioned cause of death were obesity and 
retroperitoneal hemorrhage.

As indicated in the Introduction, this claim was remanded in 
June 2007.  Unfortunately, some of the ordered development 
remains to be completed.  Accordingly, remand is mandatory.  
Stegall v. West, 11 Vet. App. 268 (1998).

In this regard, the Board notes first that, as part of the 
June 2007 remand, the Board pointed out that there may be 
outstanding medical records regarding the appellant's claim.  
In his opinion dated in July 2007, the VA physician indicated 
that he had accessed and reviewed the veteran's treatment 
records from the Phoenix VA Medical Center. There records, 
however, have not been associated with the claims folder.

Additionally, as this matter is being remanded, the Board 
also notes that the appellant, as part as correspondence 
received by VA in August 2007, asserted that she had "a box 
of records just don't know what to send."  She should be 
specifically requested to supply VA with all medical records 
in her possession associated with treatment afforded the 
veteran.  


Therefore, the case is REMANDED for the following action:

1.  The RO should take the necessary 
steps to obtain and associate with the 
claims folder all medical records of 
treatment afforded the veteran at the VA 
Medical Center in Phoenix, Arizona.  

2.  The RO should contact the appellant 
and specifically ask her to submit within 
60 days all medical records associated 
with the veteran that she has in her 
possession.  This should include the 
"box of records" she informed VA that 
she had in August 2007.  

3.  All medical records, if not 
previously on file, received from the 
appellant in response to the above 
request should be forwarded to the VA 
physician who supplied the July 2007 
opinions.  The physician should be asked 
to review all records associated with the 
claims file subsequent to July 2007 and 
provide comment as to whether newly 
submitted evidence acts to change in any 
manner the opinions he offered in July 
2007.  

4.  In the event that the VA physician 
who supplied the July 2007 medical 
opinions is unavailable, the RO should 
refer the case to a qualified physician, 
who after reviewing the evidence of 
record, should respond to the following 
questions:



a) What is the likelihood that the 
service-connected right and left 
knee disabilities caused the 
development of diabetes and/or 
morbid obesity?

b) What is the likelihood that the 
service-connected right and left 
knee disabilities were the proximate 
cause of a chronic increase in 
severity of diabetes and/or morbid 
obesity?

c) What is the likelihood that the 
service-connected right and left 
knee disabilities rendered the 
veteran materially less capable of 
resisting the effects of the 
conditions leading to the veteran's 
death or were of such severity as to 
have had a material influence in 
accelerating such death?

d) What is the likelihood that the 
service-connected right and left 
knee disabilities otherwise 
contributed substantially or 
materially to the veteran's death?

5.  The RO should ensure that the 
requested actions have been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
in any respect has not been undertaken or 
is deficient in any manner, the RO must 
take appropriate corrective action.  
Stegall.

6.  Thereafter, the RO should 
readjudicate the appealed issue.  If the 
benefit sought on appeal remains adverse 
to the appellant, she and her 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until she is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

